DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks filed on July 11, 2022. Claims 1, 3, 9, 11, 13, and 19 have been amended; claims 21-24 are new. 
Upon entry of the amendments, claims 1, 3-9, 11, 13-19, and 21-24 are pending. This communication is considered fully responsive and sets forth below.
3.	Claim 112(b) Rejection: Applicants amended the claim limitations that obviate the basis of the previous rejection. Therefore, the previous rejection under 35 U.S.C. 112(b) is withdrawn.
4.	Claims Art Rejections: Applicants’ amendments with arguments filed July 11, 2022 have been fully considered and they are persuasive. See the following for examiner’s statement of allowance.

Allowable Subject Matter
5.	Claims 1, 3-9, 11, 13-19, and 21-24 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Chu et al. (US 2015/0319747) and Segev et al. (US 2017/0289933) are generally directed to various aspects of respective primary sub-channel block that is statically allocated to each of the two or more communication devices in an orthogonal frequency division multiple access (OFDMA) group of communication devices, wherein the respective statically allocated primary sub-channel blocks remain allocated to the second communication devices for transmission of at least two PHY data units, at least some of remaining sub-channel blocks are dynamically allocated among the two or more communication devices for transmission of each of the at least two PHY data units; the method for multi-user (MU) location measurement, wherein a AP may contend for a transmission opportunity (TXOP) to obtain access to a channel, the AP may transmit a trigger frame (TF) to initiate a multi-user (MU) location measurement during the TXOP, the AP may receive service requests for the MU location measurement from a plurality of STAs, the AP may transmit an MU acknowledgement (ACK) frame that indicates reception of the service requests, the AP may receive, from the STAs, uplink sounding frames that include per-STA timing information for the service requests and the MU ACK frame, and the STA may determine location measurements for the STAs based on the per-STA timing information included in the uplink sounding frames. 
However, in consideration of the amendment with arguments/remarks filed on July 11, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“6selecting, by the AP, one or more of the plurality of stations for downlink MU- 8MIMO transmissions based on the estimation of downlink channel states for the plurality of 9stations,” and “10wherein said uplink OFDMA frame comprises at least one channel estimation 11slot, the channel estimation slot being configured to allocate wider channel bandwidth to at least 12one of the plurality of stations than a channel bandwidth by OFDMA resource allocation,” as specified in claim 1. 
Claim 11 includes similar limitations.
 “6the uplink OFDMA frame is to be used to estimate downlink channel 7states for a downlink MU-MIMO transmission,” and “awherein said uplink OFDMA frame comprises at least one channel estimation 9slot, the channel estimation slot being configured to allocate wider channel bandwidth to at least ioone of a plurality of stations than a channel bandwidth by OFDMA resource allocation,” as specified in claim 9. 
Claim 19 includes similar limitations.
Dependent claims 3-8, 13-18, and 21-24 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473